January 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

PHILLIPS PETROLEUM COMPANY N/K/A CONOCOPHILLIPS COMPANY, GPM
GAS CORPORATION, PHILLIPS GAS MARKETING COMPANY, PHILLIPS GAS
        COMPANY, AND GPM GAS TRADING COMPANY, Appellants

NO. 14-11-00944-CV                      V.

  ROYCE YARBROUGH, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
        CLASS OF ALL SIMILARLY SITUATED PERSONS, Appellees
                       ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on October 7, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellants, Phillips Petroleum Company n/k/a ConocoPhillips Company, GPM Gas
Corporation, Phillips Gas Marketing Company, Phillips Gas Company, and GPM Gas
Trading Company.
      We further order this decision certified below for observance.